Citation Nr: 0736069	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for refractive error. 

2.  Entitlement to service connection for a left hand 
disability.   

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.   

5.  Entitlement to service connection for a scar. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1960.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for refractive 
error, a left hand disability, hearing loss, tinnitus, and a 
scar.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007), provides that VA shall notify the 
claimant of any information, and any medical or lay evidence 
not previously provided to VA which is necessary to 
substantiate the claim and VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In a January 2004 VA Form 9, the veteran stated that he has 
been receiving Social Security Administration (SSA) benefits 
for the claimed disabilities.  VA has a statutory duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  Dixon v. Gober, 14 Vet. App. 
168, 171 (2000).  Whenever the Secretary attempts to obtain 
records from a Federal department or agency...the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).  The Board finds 
that the RO/AMC should make an attempt to obtain the SSA 
records and supporting medical records.  

In the January 2004 VA Form 9, the veteran reported 
undergoing a recent neurology examination at the VA medical 
facility in Reno.  In the January 2002 application for 
compensation, the veteran reported receiving treatment at the 
VA Sierra Hospital in Reno, Nevada, since December 1999.  VA 
treatment records from the Sierra Nevada healthcare system 
dated from November 2001 to October 2002 are associated with 
the claims folder.  It is unclear if the RO attempted to 
obtain any treatment records dated in 1999.  The RO should 
obtain the VA treatment records from the Sierra Nevada 
healthcare system for treatment of the claimed disabilities 
dated in 1999 and from October 2002.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran reports that he has had symptoms of hearing loss 
and tinnitus since service.  The veteran is competent to 
report observable symptoms and a continuity of 
symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran's 
statement of continuity of symptomatology since service can 
serve to satisfy the requirement for competent evidence that 
the disability may be related to service.  See Duenas, supra.  
The Board finds that an examination is needed to obtain a 
competent opinion as to whether the veteran currently has 
hearing loss and tinnitus that was incurred in service.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the records 
pertinent to the veteran's claim for SSA 
disability benefits including the medical 
records relied upon concerning that 
claim.

2.  Obtain all records of the veteran's 
treatment of refractive error, a left 
hand disability, hearing loss, tinnitus, 
and a scar from the Sierra Nevada 
Healthcare System dated in 1999 and from 
October 2002, and incorporate them into 
the veteran's claims file.   

3.  The veteran should be afforded a VA 
audiometric examination to determine the 
nature and etiology of the hearing loss 
and tinnitus, if any.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.

The examiner should report all current 
diagnoses.  If hearing loss and/or 
tinnitus is identified, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
disability first manifested during the 
veteran's period of service or is 
medically related to disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

4.  Then, readjudicate the issues on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



